United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2751
                                   ___________

Caroline Njeri Chege,                  *
                                       *
            Petitioner,                *
                                       * Petition for Review
      v.                               * of an Order of the
                                       * Board of Immigration Appeals.
               1
Eric H. Holder, Attorney General,      *
                                       * [UNPUBLISHED]
            Respondent.                *
                                  ___________

                             Submitted: February 5, 2009
                                Filed: February 9, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Kenyan citizen Caroline Chege petitions for review of an order of the Board of
Immigration Appeals (BIA) affirming an Immigration Judge’s (IJ’s) denial of her
application for asylum.2 We deny the petition. See Sow v. Mukasey, 546 F.3d 953,
956 (8th Cir. 2008) (standard of review).

      1
       Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General
Eric H. Holder, Jr. is substituted for Michael B. Mukasey as Respondent.
      2
      Chege also pursued withholding of removal and relief under the Convention
Against Torture, but she does not address these claims in her brief; thus, they are
waived. See Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004).
        When an asylum decision is based on an adverse credibility finding, as it was
in this case, we generally defer to the agency if the credibility finding is supported by
“specific, cogent reason[s] for disbelief.” See id. Upon careful review, we conclude
that the BIA and the IJ provided such reasons. See Ezeagwu v. Mukasey, 537 F.3d
836, 838-40 (8th Cir. 2008) (discrepancies between petitioner’s written affidavit and
oral testimony, and petitioner’s failure to mention in affidavit the alleged detentions
to which he testified, provided legitimate basis on which to base adverse credibility
finding); Prawira v. Gonzales, 405 F.3d 661, 662 (8th Cir. 2005) (adverse credibility
finding was supported by cogent and specific reasons where, inter alia, petitioner’s
application failed to mention alleged incidents of persecution that alien emphasized
at hearing); cf. Krouchevski v. Ashcroft, 344 F.3d 670, 673 (7th Cir. 2003) (if
petitioner’s explanations and IJ’s adverse inferences from discrepancies both appear
valid, reviewing court should not supersede IJ’s credibility finding).3

      Accordingly, we deny the petition.
                     ______________________________




      3
      The IJ’s alternative denial of asylum on the merits is not before the panel. See
Kebede v. Gonzales, 481 F.3d 562, 564 (8th Cir. 2007) (per curiam) (appeals court
reviews BIA’s final agency action, not alternative rulings of IJ that were not reviewed
by BIA and are not necessary to its decision).
                                           -2-